Citation Nr: 0305353	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  95-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from April 1952 to 
May 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) which denied the veteran's claim 
seeking entitlement to a TDIU.  

The veteran's claim was remanded by the Board in November 
2000, and the Board undertook additional development on the 
veteran's claim in September 2002 pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  


FINDINGS OF FACT

1.  The veteran's only service-connected disabilities are 
arthritis of the right knee (rated as 10 percent disabling) 
and residuals of a sprained right knee (rated as 20 percent 
disabling).  His service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.  

2.  The veteran worked for Bethlehem Steel for 35 years 
before becoming disabled in May 1988.  

3.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following 
substantially gainful employment suitable for someone of his 
educational and occupational experience. 




CONCLUSION OF LAW

The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran underwent a VA examination in December 1988.  It 
was noted that the veteran had worked at Bethlehem Steel for 
many years, and that the job required a great deal of lifting 
and carrying, and climbing in and out of the cars.  In the 
last two years, he began to miss a good deal of work because 
of the pain in his knee.  In May of this year, he stopped 
working because of the pain, and started receiving treatment.  
He did not feel like he could go back to doing the work he 
did before.  He was receiving benefits from an insurance 
program from Bethlehem Steel and was planning to apply for 
Social Security benefits.  

Dr. F. O. examined the veteran in March 1990.  The examiner 
noted that it was fairly impressive that the veteran's knee 
looked as good as it did this far from his injury.  He did 
have problems with instability in his knee from the torn 
medial collateral ligament and torn anterior cruciate 
ligament.  The examiner commented that the veteran's 
functional limitations were that of prolonged standing, 
approximately two hours being the limit of his duration.  The 
examiner commented that the veteran's principal limitations 
were related to persistent knee pain of limited duration in 
standing or walking, and chronic instability of the knee.  

The veteran was awarded Social Security Disability benefits 
beginning April 1990.  The Social Security Administration 
(SSA) determined that the veteran was entitled to disability 
benefits due to degenerative arthritis of the right knee.  
The veteran was noted to have an 11th grade education and a 
relevant work history as a chainman.  

In the veteran's August 1990 claim for TDIU, he reported that 
the last time he worked full-time was May 23, 1988.  

The veteran underwent a VA examination in January 1991.  It 
was noted that after the veteran's 1988 operation, he was off 
work for a year, and when he was released to return to work, 
his employer would not take him back.  It was noted that he 
received a medical benefit that was offered by the company 
for a year after he stopped working.  He stated that he was 
receiving Social Security benefits.  

The veteran was afforded a hearing before the RO in June 
1991.  He testified that his knee gave out on him about once 
a week.  He stated that he had to rest if he was walking or 
standing for more than half an hour.  

Dr. J. H. submitted a letter dated June 1992.  He wrote that 
the veteran "was disabled from" Bethlehem Steel in October 
1989 because there was no work available for him with the 
restrictions imposed because of his right knee.  His job 
required him to be on his feet walking most of the time, and 
this he was unable to do in his position.  

The veteran was afforded a hearing before the RO in March 
1995.  He testified that he was required to do a lot of 
walking with his job at Bethlehem Steel.  He testified that 
he had worked there for 35 years.  He testified that the 
company doctor told him that he was not allowed to work 
because of his knee.  He testified that he did not have any 
other medical disorders besides his knee.  He stated that his 
knee gave out on him about 3 times a week, but that it did 
not happen when he was wearing his brace.  

The veteran underwent a VA examination in September 1997.  It 
was noted that after developing marked pain and swelling in 
his right knee, he was given one year of workers' 
compensation for his knee problem.  After arthroscopic 
surgery during that year, the company doctor found that he 
was not fit to go back to work.  He applied for and began 
receiving Social Security disability at the end of that year.  
He goes to the VA periodically for a new knee brace and 
medication.  At present, he complained of pain in the front 
of the knee, particularly in the patellar tendon area.  
Examination showed no abnormalities.  There was no deformity, 
heat, redness, swelling, or joint effusion.  There was a full 
range of motion from full extension to 130 degrees of 
flexion.  There was no ligamentous laxity in the joint.  
Reflexes were normal.  He was seen to walk quickly and easily 
without a limp, and without the need of a cane.  The 
veteran's brace did not offer any significant protection.  
The examiner commented that the veteran was able to work for 
38 years until his knee became painful and swollen.  The 
examiner opined that the veteran's knee problem would not 
prevent him from performing the activities of another average 
66-year-old person.  He would not put any particular 
limitations on the veteran's function. 

The veteran underwent a VA examination in October 1998.  The 
veteran was noted to take pain medication and wear a brace on 
his right knee.  He did not experience any episodes of 
flareup pains in the right knee joint.  It was noted that the 
veteran had difficulty going up and down steps as well as 
difficulty kneeling because of the right knee condition.  He 
had limitations due to pain in the right knee following 
repetitive use of the right knee such as repetitive bending 
going up and down steps.  He did not experience any episodes 
of flareup pain in the right knee.  On examination, there was 
tenderness along the inferior border of the patella.  There 
was no evidence of effusion or inflammation.  He had 
functional limitations due to the right knee, specifically a 
slow gait.  His standing was usually limited to 15-20 minutes 
at a time, and his walking is usually limited to 2 blocks at 
a time due to the discomfort in the right knee joint.  The 
right knee had flexion from 0-50 because there was increased 
pain.  He had maximum flexion of the right knee to 80 degrees 
with increased pain.  There was full extension.  There was no 
instability in the right knee in terms of the collateral and 
cruciate ligaments.  Diagnoses were service connection for 
right knee condition; status post twisting trauma in the 
right knee; and degenerative osteoarthritis in the right 
knee.  

The veteran underwent a VA examination in June 2002.  The 
examiner reviewed the veteran's claims file.  The veteran 
stated that after being operated on in 1988, the pain became 
so bad that he could not continue working, so he retired from 
Bethlehem Steel on Social Security disability in 1989.  He 
stated that the pain was now worse and could go up to 8/10, 
depending on his physical activities.  He used a hinged knee 
brace and a cane to walk with.  He could barely walk 2 blocks 
at a stretch, and then had to rest because of pain in the 
knee.  It swelled intermittently, and was very stiff.  It 
gave out every now and then, and swelled more.  He 
experienced significant evidence of fatigability.  

Examination showed that the veteran walked cautiously and 
slowly with the help of his cane.  Examination of the right 
knee out of the brace showed mild quadriceps atrophy.  He had 
trace effusion.  Active painless flexion was limited to 0-95 
degrees with mild crepitus, with normal being 0-145.  He had 
significant tenderness over the medial and lateral joint 
line.  He had some posterior sag of the proximal tibia and 
mild anteroposterior instability in the right knee on stress 
testing.  McMurray's test could not be elicited because of 
the level of the veteran's discomfort.  On repeated active 
flexion and extension, he lost 10 degrees in flexion.  
Diagnosis was right knee post-traumatic osteoarthritis with 
mild instability, with evidence of fatigability and 
additional loss of movement of 10 degrees of repeated motion.  

A VA addendum was prepared in January 2003.  The examiner 
commented that with a reasonable degree of medical certainty, 
the veteran's right knee condition was the result of the 
initial injury sustained on the ship which progressed with 
time with degenerative changes superadded.  The examiner 
commented that in his professional opinion, the veteran's 
right knee condition was likely to prevent him from engaging 
in gainful employment at the current stage.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the January 1995 Statement 
of the Case as well as numerous Supplemental Statements of 
the Case.  In these documents, the RO also provided notice of 
what evidence it had considered.    

In February 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the extent that 
his service-connected disabilities interfered with his 
employability.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19.

The veteran is service-connected for two disabilities: 
arthritis of the right knee, rated as 10 percent disabling, 
and residuals of a sprained right knee, rated as 20 percent 
disabling, and has a combined rating of 30 percent.  The 
veteran does not satisfy the percentage rating standards for 
individual unemployability benefits, although consideration 
to such benefits on an extraschedular basis may be given.  

The issue is whether his service-connected disabilities 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage"). Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service-connected disabilities clearly affect 
his employability to some degree.  For one thing, the veteran 
is in receipt of SSA benefits because of his service-
connected right knee disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, although a 
SSA decision with regard to unemployability is not 
controlling for purposes of VA adjudication, the decision is 
"pertinent" to a determination of the veteran's ability to 
engage in substantial gainful employment.  Martin v. Brown, 4 
Vet. App. 136, 134 (1993).  The Court has noted that while 
there are significant differences in the definition of 
disability under the Social Security and VA systems there are 
also significant similarities (e.g., both statutes include 
within their respective definitions, the terms 
"substantially" and "gainful" when describing the form of 
employment in which the claimant is unable to engage). See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  

There are three medical opinions regarding the veteran's 
employability.  Dr. J. H. wrote in June 1992 that the veteran 
was disabled from Bethlehem Steel because there was no work 
available for him with the restrictions imposed because of 
his right knee.  Also, a VA examiner opined in January 2003 
that the veteran's right knee condition "was likely" to 
prevent him from engaging in gainful employment at the 
current stage.  

However, even with the above medical opinions and SSA 
decision, it is pointed out that a VA examiner opined in 
September 1997 that the veteran's knee problem would not 
prevent him from performing the activities of another average 
66 year old person.  As is true with any piece of evidence, 
the credibility and weight to be attached to all of the 
opinions are within the province of the Board as 
adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Winsett v. West, 11 Vet. App. 420 (1998) 
(Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error).  

In this instance, more weight is given to the September 1997 
opinion than to the January 2003 opinion or the opinion of 
Dr. J. H.  For one thing, the September 1997 opinion was 
definitive while the January 2003 opinion was equivocal.  The 
September 1997 opinion opined that the veteran could do what 
the average 66 year old man could do.  He was not ambiguous.  
In contrast, in describing whether the veteran's right knee 
condition prevented him from engaging in gainful employment, 
the January 2003 examiner described it as "likely."  This 
is not the same as saying that the veteran's right knee 
condition "would" prevent him from engaging in gainful 
employment.  Also, the use of the phrase "at the current 
stage" implies that there are other factors which contribute 
to the veteran's not being able to do the type of work he 
used to for Bethlehem Steel.  Regarding Dr. J. H.'s opinion, 
it is pointed out that he did not say that the veteran could 
not participate in gainful employment.  He merely pointed out 
that the veteran could no longer do the work he used to do 
with Bethlehem Steel.  

It is pointed out that the veteran was 58 years old when he 
was disabled in March 1990, and that he had worked for 
Bethlehem Steel for 35 years before becoming disabled.  The 
veteran's working as a chainman for Bethlehem Steel was 
physically demanding, and even if  he could no longer engage 
in that type of work, that does not mean that there were 
other forms of employment that he could not engage in.  

While the veteran's service-connected disabilities may limit 
him when performing some forms of work, it does not prevent 
all substantially gainful employment for which he is 
qualified by reason of his education and work experience.  As 
a result, the Board finds that the criteria for a TDIU rating 
are not met.  Accordingly, the Board concludes that the 
service-connected right knee disability is not so 
debilitating as to prevent the veteran from obtaining and 
maintaining gainful employment consistent with his work 
history and education.

The Board finds that the evidentiary record does not permit a 
conclusion that there were any unusual or exceptional 
circumstances present in the veteran's case as to have 
warranted its referral to the VA Director of the Compensation 
and Pension Service. See 38 C.F.R. §§ 3.321(b)(1), 4.16; 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.  


ORDER

Entitlement to a TDIU is denied.




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

